DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16 are currently pending. Claims 9-16 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 9-16 are objected to because of the following informalities:  
Regarding Claim 9, Line 9 recites “said blade”. Applicant is suggested to amend to recite “said at least one blade” to remain consistent with how this limitation was previously recited. 
Regarding Claims 15-16, Lines 2 and 3 of Claims 15 and 16 recite “said opening”.  Lines 3 and 4 of Claims 15 and 16 recite “said blade”. Applicant is suggested to amend to recite “said at least one opening” and “said at least one blade” such that the limitations are consistently recited as previously recited in Claim 9, assuming dependency of Claim 14 upon Claim 9. See also the 35 U.S.C. 112(d) rejection below.
Claims 10-14 are subsequently objected for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



Claims 11-12 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 11-12, Line 2 of the claims recites “blades”. It is unclear if this is in reference to the plurality of blades introduced in Claim 9 or a separate set of blades. 
Regarding Claim 14, Line 2 recites “said runner blade”. It is unclear if this is the same as the “said at least one blade”, assuming dependency upon Claim 9. See also the 35 U.S.C. 112(d) rejection below. Note this limitation is also recited in Claim 14, Line 5 and Claims 15-16, Lines 4-5. 
Claims 15-16 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 14, the claim depends upon Claim 1. However, Claim 1 has been canceled. Therefore, Claim 14 is rejected for failing to contain reference to a claim previously set 
Claims 15-16 are subsequently rejected for their dependencies upon Claim 14.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer (US 6,155,783 A), hereinafter Beyer, in view of Mueller (US 1,955,929 A), hereinafter Mueller.
Regarding Claim 9, Figures 1 and 3-4 of Beyer teach a runner for a hydraulic turbine or pump, the runner comprising: a plurality of blades (32), each blade (32) defined by a pressure side surface (surface of 48, hereinafter 48), an oppositely facing suction side surface (surface of 50, hereinafter 50), a leading edge (44) and a spaced apart trailing edge (proximate 60, hereinafter 60); at least one of said blades (32) having a device for supplying a flow of oxygen containing gas to said trailing edge (60) of said at least one blade (32), said device including a gas inlet aperture (92), a gas passage (56) and at least one opening (90) in said trailing edge (60) to admit gas out of said gas passage to a passing fluid during operation of the runner (Col. 4, Lines 38-51). 
Beyer does not expressly teach said suction side surface of said blade having a concave profile along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface of said trailing edge at said at least one opening, said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D and said point P2 being located upstream of said point P1 on a line perpendicular to said trailing edge starting at 
Figures 3-6 of Mueller teach different embodiments of a runner for a hydraulic turbine or pump, wherein a suction side surface (25) of a blade has a concave profile (proximate 35) along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface (25) of said trailing edge, said point P2 being located upstream of said point P1 on a line perpendicular to said trailing edge starting at said point P1. P1 and P2 may be any two points, P2 being on a line perpendicular to said trailing edge starting at P1, chosen along the trailing edge on the suction side surface (25). It can be seen in Figure 1 that the edge (35) extends to the trailing edge portion (31). Since P1 and P2 are merely points, any two points proximate the trailing edge may be chosen to satisfy the limitation of said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D. The concave profile helps eliminate cavitation that occurs from the whirling of water at the suction side of the blade (19) (Pg. 2, Lines 42-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the runner taught by Beyer with suction side surface of said blade having a concave profile along a cross section through a point P1 and a point P2, said point P1 being located on said suction side surface of said trailing edge at said at least one opening, said point P2 being spaced apart from said point P1 by less than 3% of a runner outlet diameter D and said point P2 being located upstream of said point P1 on a line perpendicular to said trailing edge starting at said point P1 as suggested by Mueller, to provide the benefit of eliminating cavitation along the blade. 
Regarding Claim 10, Beyer and Mueller teach the runner as set forth in Claim 9. 
wherein a first normal vector on said suction side surface located at said point P1 and a second normal vector on said suction side surface located at P2 enclose an angle of at least 2 degrees. As seen in Figures 3-6, normals of points along the curve proximate (35) form angles much greater than 2 degrees. 
Regarding Claim 11, as far as it is definite and understood, Beyer and Mueller teach the runner as set forth in Claim 9. 
Beyer teaches wherein the runner is an axial flow runner including a hub and blades extending from said hub at circumferentially spaced intervals. This is well known structure of Kaplan or bulb-type turbines, to which Beyer is applicable to (Col. 7, Lines 9-16). 
Regarding Claim 12, as far as it is definite and understood, Beyer and Mueller teach the runner as set forth in Claim 9. 
Figure 1 of Beyer teaches wherein the runner is a Francis turbine including a crown (30), a band (34), and blades (32) extending from said crown (30) to said band (34) at circumferentially spaced intervals (Col. 3, Lines 31-50). 
Regarding Claim 13, Beyer and Mueller teach the runner as set forth in Claim 9. 
The modification in Claim 9 results wherein said pressure side surface extends further than said suction side surface measured from said leading edge along a section camberline in a region of said opening. This can best be seen from the embodiment of Figure 5 in Mueller, with pressure side (24) and suction side (25). Due to the curving proximate (35) the pressure side (24) extends “past” the suction side (25) which is arranged inwards of the curving. The region of the opening of the combination is an area proximate the trailing edge. 
Regarding Claim 14, as far as it is definite and understood and assuming proper dependency, Beyer and Mueller teach the runner as set forth in Claim 1 (assumed to be Claim 9). 
a method of manufacturing a runner, said runner blade (32) having said trailing edge and said gas passage (56); providing a piece of material (60); and connecting the piece of material (60) to said trailing edge (end of 50) of said runner blade (32). It can be seen that the trailing edge (60) is a separate piece attached by welding (Col. 6, Lines 40-60). 

Claim 15, as far as it is definite and understood and assuming proper dependency, is rejected under 35 U.S.C. 103 as being unpatentable over Beyer and Mueller as applied to Claim 14 above, and further in view of Beyer et al. (US 6,524,063 B1), hereinafter Fisher.
Regarding Claim 15, Beyer and Mueller teach the runner as set forth in Claim 14. 
Figure 4 of Beyer teaches connecting said opening (90) to said gas passage (56) of said blade after connecting said piece of material (60) to said trailing edge of said runner blade (32). The opening (90) is part of the piece of material (60). Therefore, the connecting to the gas passage (56) is a consequence of appropriately connecting the piece of material (60) with the method described by Beyer (Col. 6, Lines 40-60). 
Beyer and Mueller do not expressly teach forming said opening in said piece of material before connecting said piece of material to said blade as claimed. However, forming the openings before connecting would have been obvious in view of Fisher. 
Figures 2-4 of Fisher teaches a blade having a piece of material (86) with openings (80). The method of manufacturing includes forming said openings (80) in said piece of material (86) before connecting said piece of material (86) to said blade. This is because the piece of material (86) by itself is smaller, allowing it to fit into the appropriate equipment used to form the openings (80) (Col. 5, Lines 58-63). 
. 

Claim 16, as far as it is definite and understood and assuming proper dependency, is rejected under 35 U.S.C. 103 as being unpatentable over Beyer and Mueller as applied to Claim 14 above, and further in view of Kottilingam et al. (US 2015/0030460 A1), hereinafter Kottilingam.
Regarding Claim 16, Beyer and Mueller teach the runner as set forth in Claim 14. Figure 4 of Beyer teaches connecting said opening (90) to said gas passage (56) of said blade after connecting said piece of material (60) to said trailing edge of said runner blade (32). The opening (90) is part of the piece of material (60). Therefore, the connecting to the gas passage (56) is a consequence of appropriately connecting the piece of material (60) with the method described by Beyer (Col. 6, Lines 40-60). 
Beyer and Mueller do not expressly teach forming said opening in said piece of material after connecting said piece of material to said blade. However, forming the opening after connecting would have been obvious in view of Kottilingam. 
Figure 2 of Kottilingam teaches a method of connecting a piece of material (30) having openings (38) to an existing blade (11). In one embodiment, the method includes forming said opening (38) in said piece of material (30) after connecting said piece of material (30) to said blade (11). This is one known method to align the openings (38) with existing passages (28) on the blade [0039]. As applied to Beyer-Mueller, although the teachings of Kottilingam are for a different component, such teachings are applicable since the teachings show how one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method taught by Beyer-Mueller to include forming said opening in said piece of material after connecting said piece of material to the blade as suggested by Kottilingam, to provide the benefit of helping align the opening with the internal gas passage of the blade.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745